Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of June 6, 2007, by and between
Gerald R. Dinkel (“Employee”) and Cubic Corporation (“Cubic”) in accordance with
the following terms and conditions.

Cubic has decided to eliminate the position of President and Chief Executive
Officer in its Cubic Defense Applications (“CDA”) wholly owned subsidiary.  This
will eliminate Employee’s job.

However, for a transition period and in fairness to Employee, Cubic desires to
retain Employee to provide the services described below.

Now, therefore, in consideration of the promises, mutual covenants and
conditions herein set forth, the parties agree as follows:


1.             DUTIES AND EMPLOYMENT RELATIONSHIP.

Cubic hereby employs Employee for the period June 6, 2007 through June 6, 2008
to work on special projects as may be reasonably assigned by the Cubic Board of
Directors or the Cubic Chief Executive Officer, or his designee. Employee shall
only be given duties commensurate with his previous position at Cubic.
Employee’s previous position as President and Chief Executive Officer-Defense
Group is terminated by mutual agreement effective June 5, 2007.  Employee has
signed an agreement entitled Release Agreement, dated June 6, 2007, which
contains the parties’ agreements with respect to his previous position, among
other things.  The Release Agreement is incorporated herein by this reference,
as though set forth here in full.

2.             Term.

The term (“Term”) of this Agreement shall commence on the date hereof and shall
expire on June 6, 2008 without any requirement that either party give notice of
termination or expiration.  On that date the employment relationship between the
parties shall cease unless the parties subsequently enter into another written
agreement containing the terms of employment for any future period.


3.             COMPENSATION.


DURING THE TERM EMPLOYEE SHALL BE COMPENSATED AT THE GROSS RATE OF $14,800 PER
EACH BI-WEEKLY PAY PERIOD (THE “BASE SALARY”).  EMPLOYEE SHALL RECEIVE THE
FOLLOWING EMPLOYEE BENEFITS (COLLECTIVELY “BENEFITS”) DURING THE TERM OF THIS
AGREEMENT, BUT NO OTHERS:

Auto allowance of $276.92, gross, for each bi-weekly pay period.

Medical and Dental Insurance for Employee in the standard form of Cubic benefits
from time to time.  Employee may add his spouse to this insurance at his expense
for the same period of time.

Executive Life Insurance in the existing face amount.

One Executive Health Physical at Scripps in early 2008.


--------------------------------------------------------------------------------


Long Term Disability, Short Term Disability and AD&D Insurance for Employee in
the standard form of Cubic benefits, from time to time.

Participation in the Cubic Profit-Sharing Plan for fiscal year 2007.

Reimbursement for reasonable and necessary business expenses requested to be
undertaken in connection with assigned duties, in accordance with Cubic’s then
existing policies and practices.

Employee shall receive up to three months of professional marketing/executive
outplacement services at a cost not to exceed $10,000. Employee may also receive
an additional three months of such services, not to exceed $2,000 per month, at
Cubic’s discretion. Employee shall arrange for Cubic’s Human Resources
Department to be invoiced directly for such services.

Except as otherwise provided herein, Employee will not be eligible to
participate in any Cubic benefits or plans, including any bonus plan, of any
nature.

4.             Confidentiality and Nondisclosure.

In connection with the performance of this Agreement, Employee acknowledges that
he may have access to Cubic and/or CDA trade secrets and other confidential or
proprietary information, and other secret or confidential matters relating to
the products, sales or services of Cubic, CDA or their affiliates.  Employee
agrees to refrain from disclosing any confidential information, trade secrets or
proprietary information relating to product, processes, techniques, future
developments, costs, profits, business development, market information and other
subject matter pertaining to any of the business of Cubic, CDA or their
affiliates acquired or learned prior to or during the term of this Agreement.


5.             EXISTING AND OTHER AGREEMENTS.

This Agreement shall supersede any previous employment agreements, written,
verbal, implied or otherwise.  It shall supersede any previous negotiations or
discussions of any nature.  This Agreement shall not affect or supersede the
following existing agreements between Employee and Cubic: Invention and Secrecy,
Conflict of Interest, Corporate Ethical Conduct and Arbitration Agreements.


6.             TERMINATION AND SEVERANCE.

Employee is at-will and either party may terminate the Agreement before the
expiration of its term with or without cause.  If this Agreement is terminated
by Cubic without cause prior to the expiration of its term, Employee shall be
entitled to severance compensation (“Severance”) equivalent to his Base Salary
and Benefits for the remaining term of the Agreement, to be paid on the schedule
set forth in paragraph 3.

In the event that Employee receives Severance compensation he shall, as a
condition to receiving that compensation, execute an additional written
agreement in substantially the same form as he is executing concurrently
herewith releasing the Company and its affiliates, officers, directors or
employees from any and all claims that he may have against all of them.

If Employee voluntarily terminates this Agreement before the end of its term, or
if the Agreement is terminated by Cubic for cause prior to the expiration of its
term, Employee shall receive NO Severance pay.


--------------------------------------------------------------------------------


For purposes of this provision, the term “cause” shall include, but not be
limited to, the following circumstances occurring during the course of the
Agreement:

·              Violation of any Cubic policy.

·              Violation of any state, federal or local ordinance or regulation
affecting Cubic business or Employee’s performance of his duties; provided that
such violation must be the result of negligent, careless or knowing conduct by
the Employee.

·              Any form of dishonesty, harassment, unlawful discrimination,
threats, violence or misuse of Cubic property or funds.

·              Any disparagement or statement designed to be, or having the
effect of being or constituting, embarrassing, a personal attack, retribution,
revenge, vindication or any public or non-privileged private statement of any
kind concerning Cubic, CDA, their affiliates, or their officers, directors,
employees or agents.

·              Any solicitation of any current or future employee of Cubic or
its affiliates to leave his or her job with Cubic or its affiliates, made within
any period in which compensation is being paid to Employee.

·              Any communication to any past, present or potential customer of
Cubic or its affiliates with the intent to cause such customer to not do
business with, or to cease doing business with, Cubic or its affiliates.

·              Any misuse or misappropriation of Cubic or its affiliates’
intellectual property or confidential information.

·              Breach of this Agreement or breach of any other existing
agreement between the parties.

Neither party shall have any obligation to continue the employment relationship
beyond the term of the Agreement.

Any disputes arising under this Agreement or relating to Employee’s employment
by Cubic shall be resolved pursuant to the Arbitration Agreement in effect
between Employee and Cubic, which shall survive the execution of this Agreement.


7.  EMPLOYMENT DURING THE TERM OF THIS AGREEMENT.

During the term of this Agreement, Employee may obtain additional employment.


8.  OTHER PROVISIONS.


A)              THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO ANY CHOICE OF LAW PROVISIONS.  ANY ISSUES OF
ARBITRABILITY UNDER AN EXISTING ARBITRATION AGREEMENT SHALL BE GOVERNED BY THE
FEDERAL ARBITRATION ACT.


--------------------------------------------------------------------------------



B)             THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS.  EACH SUCH
COUNTERPART SHALL BE DEEMED AN ORIGINAL AGREEMENT AND TOGETHER SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.


C)              THIS AGREEMENT SHALL NOT BE INTERPRETED FOR OR AGAINST EITHER
PARTY ON THE BASIS THAT SUCH PARTY DRAFTED THE AGREEMENT OR ANY PROVISION
THEREOF.


D)             THIS AGREEMENT SHALL BE EFFECTIVE AS OF JUNE 6, 2007.


E)              THIS AGREEMENT MAY BE AMENDED ONLY BY A SUBSEQUENT AGREEMENT IN
WRITING AND SIGNED BY THE PARTY TO BE CHARGED.


F)                EACH PARTY ENTERS INTO THIS AGREEMENT VOLUNTARILY, FREE FROM
COERCION OR DURESS, AND HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL OF
HIS/ITS CHOICE REGARDING THE AGREEMENT AND THE EFFECT OF SIGNING THE AGREEMENT.

CUBIC CORPORATION

EMPLOYEE

 

 

/s/ William W. Boyle

 

/s/ Gerald R. Dinkel

 

 

 

William W. Boyle

Gerald R. Dinkel

Senior Vice President and

 

Chief Financial Officer

 

 

 

 

 

Dated: June 14, 2007

 

 


--------------------------------------------------------------------------------